Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	This application is a continuation of US application 15/705677, now US patent 10683530, filed September 15, 2017, which is a continuation of US application 14/706794, now US patent 9796999, filed May 7, 2015, which is a continuation of US application 12/649094, now US patent 9029530, filed December 29, 2009, which claims benefit of provisional applications 61/164365, filed March 27, 2009, and 61/142291, filed January 2, 2009.  Claims 31-50 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted October 14, 2020 is acknowledged wherein claims 1-30 are canceled and new claims 31-50 are introduced.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	These claims describe a number of trisaccharide structures including a functional group (SO3R).  One skilled in the art would interpret this as describing a sulfate attached to an additional variable group R.  However, the structures provided in the claims do not define what atoms or structures R can stand for, rendering the claims indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 18-28 of U.S. Patent No. 9796999. (Cited in PTO-1449, herein referred to as ‘999) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘999 anticipate the present claims.  Specifically, claim 1 of ‘999 claims a method of determining in a subject the presence, identity, or severity of an MPS III disorder, comprising steps (a) and (b) of generating and analyzing a biomarker, wherein the steps and the biomarker are the same as recited in present claim 1.  Dependent claims 2-4 and 18-28 of ‘999 further describe specific biomarkers falling within those recited in present claims 32-45.  Dependent claims 5-9 of ‘999 further recite the same additional limitations as present claims 46-50.
The claims of ‘999 differ from the present claims in that they do not specifically identify the disorder being treated as a MPS IIIA or IIIB disorder.  However, both sets of claims include methods of determining either the presence, identity, or severity of a MPS III disorder.  As described by Valstar et al. (“Sanfilippo syndrome: A mini-review” J Inherit Metab Dis (2008) vol. 31 pp. 240-252, Reference included with PTO-892, see p. 241 left column first paragraph) MPS III, or Sanfilippo syndrome, has four subtypes, referred to as A, B, C, and D) Therefore carrying out a method claimed by ‘999 to determine the identity of a MPS III disorder would be understood by one skilled in the art as determining which subtype the disorder falls within.  Such a determination would inherently amount to determining whether MPS type IIIA or IIIB was present, thereby also amounting to determination of the presence of MPS IIIA or MPS IIIB according to the present claims and anticipating the claimed invention.
Furthermore even if it were assumed for the sake of argument that a method of generally determining the identity of a MPS III disorder as claimed by ‘999 would not inherently amount to determining the presence or identity of MPS IIIA or MPSIIIB according to the present claims, it would still have been obvious to one of ordinary skill in the art at the time of the invention to apply the method of claims 1-9 and 18-28 of ‘999 to MPS IIIA or MPS IIIB further in view of Valstar et al.  In particular, since figure 1 on p. 242 of Valstar et al. specifically discloses the structures of the terminal nonreducing ends of HS in the four different subtypes of MPS III, one of ordinary skill in the art would have been specifically guided as to which of the possible degradation products was indicative of which subtype, suggesting that a method such as that claimed by ‘999 could be used to differentiate specific subtypes, and rendering the claimed method obvious.

Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7-11, 13, and 15 of U.S. Patent No. 8592140 (Cited in PTO-1449) in view of Valstar et al. (“Sanfilippo syndrome: A mini-review” J Inherit Metab Dis (2008) vol. 31 pp. 240-252, Reference included with PTO-892)
	Independent claims 1 and 15 of ‘140 claims a method of diagnosing the presence, identity, or severity of a disorder of glycosaminoglycan biosynthesis comprising steps (a) and (c) of generating a biomarker and using an analytical instrument to measure the amount of a biomarker, corresponding to steps (a) and (b) in present claim 1.  These claims furthermore identify disorders that can be diagnosed in this way as including MPS IIIA and MPSIIIB, and identify the biomarkers for these diseases as saturated trisaccharides.  Dependent claim 4 of ‘140 further claims producing the biomarker by treating heparan sulfate with a HS-digesting lyase.  Dependent claim 13 of ‘140 further identifies the biomarker as a saturated trisaccharide having the same GlcN-UA-GlcN structure forming the skeleton of the specific biomarkers recited in the present claims.  Dependent claims 7-11 of ‘140 add the same further limitations as present claims 46-50.  While the claims of ‘140 do not specifically point out the particular structures recited in present claim 31 as being associated with MPS IIIA or MPS IIIB, Valstar et al. discloses that MPS III disorder (Sanfilippo syndrome) can be diagnosed by measuring GAG excretion in urine. (p. 244 left column, “Biochemical Diagnosis”) Valstar et al. furthermore discloses the specific enzyme deficiencies present in each subtype and the accompanying biochemical transformation that is interrupted. (p. 242 figure I) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to determine which specific nonreducing end saturate trisaccharide is associated with MPS subtype IIIA or IIIB, to determine which biochemical marker should be assayed to diagnose these subtypes.  One of ordinary skill in the art would have seen the disclosure of Valstar et al. as merely illustrating how to carry out a diagnostic method already suggested by the claims of ‘140.

Conclusion
	No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        7/25/2022